The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/812,788 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 6-10 that the claims should at least be eligible at Step 2A Prong Two. This argument is not persuasive. The additional elements recited in the claims do not integrate the abstract ideas into a practical application. For example, Applicant argues on p. 10 that “a very specific type of flowmeter – a Coriolis flowmeter – performs a very particular operation – proving methodology based upon signals from ultra-sensitive vibratory transducers – so that operation is optimized.” However, claim 1, for example fails to recite: a Coriolis flowmeter; a Coriolis flowmeter performing any operation, much less a very particular operation; ultra-sensitive vibratory transducers; and/or signals from ultra-sensitive vibratory transducers. Instead, the additional elements recited in the claims are merely generic computer components used to implement the abstract ideas, and generic sensing elements used for insignificant extra-solution activity of data gathering necessary to perform the abstract ideas. In claims 1 and 2, there is no recitation of any significant extra-solution activity of using the calculated minimum number of runs needed to achieve the calculated TPT in an actual method of proving a flow meter. And in claim 10, no flowmeter appears to be part of the claimed apparatus. Instead, the apparatus of claim 10 appears to be only a generic computer used as a tool to implement the abstract ideas of calculating a TPT using data of unknown provenance.
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. § 102 have been fully considered but they are not persuasive.
Applicant argues on p. 11 that it is clear that Emerson does not utilize an uncertainty coverage factor. This argument is not persuasive, because Emerson teaches that “the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover” (Emerson, col. 2, p. 1), which means that Emerson does “utilize” an uncertainty coverage factor when determining minimum TPT to ensure the target meter factor random uncertainty is covered.
Double Patenting
Applicant is advised that should claim 2 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 8-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-6, 8, 9 and 18-23 are directed to a method.
Claims 10-17 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
inputting a base prover volume (BPV);
inputting a desired number of passes per run;
receiving flowmeter data;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, wherein calculating the TPT comprises utilizing an uncertainty coverage factor;
calculating an estimated minimum number of runs needed to achieve the calculated TPT.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 3 recites all of the judicial exceptions of claim 1, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 4 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 5 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 5 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 6 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 8 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 8 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 2 recites:
inputting a maximum number of allowed runs;
inputting a desired number of passes per run;
receiving flowmeter data;
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, wherein calculating the TPT comprises utilizing an uncertainty coverage factor;
calculating an estimated minimum base prover volume (BPV).
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 9 recites:
wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 9 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 18 recites all of the judicial exceptions of claim 2, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 19 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 19 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 20 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 20 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 21 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 21 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 22 recites:
wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 22 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 23 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 23 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 10 recites:
receive flowmeter data;
wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs
at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV), wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 11 recites all of the judicial exceptions of claim 10, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 12 recites:
wherein flowmeter data comprises a flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 12 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 13 recites:
wherein the flow rate comprises an instantaneous flow rate.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 13 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 14 recites:
wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 15 recites:
wherein calculating the TPT comprises utilizing an uncertainty coverage factor.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 15 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 16 recites:
wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 16 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 17 recites:
wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 17 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a diagnostic tool, and
a flowmeter sensor assembly.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 1 is directed to the judicial exceptions.
Because claims 4-6 and 8 recite no additional elements other than those recited in claim 1, claims 4-6 and 8 are therefore also directed to the abstract ideas.
Claim 3 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 3 is directed to the judicial exceptions.
Claim 2 recites the additional elements of:
a diagnostic tool, and
a flowmeter sensor assembly.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 2, 9, and 19-23 are directed to the judicial exceptions.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 2 is directed to the judicial exceptions.
Because claims 9 and 19-23 recite no additional elements other than those recited in claim 2, claims 9 and 19-23 are therefore also directed to the abstract ideas.
Claim 18 recites:
wherein a meter electronics with the flowmeter comprises the diagnostic tool.
The diagnostic tool represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of a diagnostic tool does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 18 is directed to the judicial exceptions.
Claim 10 recites the additional elements of:
electronics configured to interface with a flowmeter.
The electronics represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of electronics does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter sensor assembly represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 10 is directed to the judicial exceptions.
Because claims 12-17 recite no additional elements other than those recited in claim 10, claims 12-17 are therefore also directed to the abstract ideas.
Claim 11 recites:
wherein the electronics comprise meter electronics for the flowmeter.
The electronics represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional element of electronics does not integrate the abstract ideas into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
The flowmeter represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and therefore claim 11 is directed to the judicial exceptions.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1 and 3-8, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1 and 3-8, and claims 1 and 3-8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 2, 9, and 18-23, as discussed with respect to Step 2A Prong Two, the additional element of a diagnostic tool amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter sensor assembly represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 2, 9, and 18-23, and claims 2, 9, and 18-23 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 10-17, as discussed with respect to Step 2A Prong Two, the additional element of a electronics amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The flowmeter represents mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as disclosed by Applicant (“Coriolis flowmeters are often used to measure mass flow rate, density, and other information for flowing materials,” Specification, p. 1, lines 23-25). This additional element therefore remains insignificant extra-solution activity even upon reconsideration, and does not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10-17, and claims 10-17 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson, “Guidelines for the Selection and Operation of Provers with Micro Motion ELITE™ Coriolis Flow Meters,” (hereinafter Emerson).
Regarding claim 1, Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a base prover volume (BPV) into the diagnostic tool (Equation 1, term “BPV”, p. 1);
inputting a desired number of passes per run into the diagnostic tool (Equation 1, term “# of passes per run”, p. 1);
receiving flowmeter data (as represented by “flow rate” in Equation 1, p. 1);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (Equation 1, p. 1; Table 1), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3);
calculating an estimated minimum number of runs needed to achieve the calculated TPT (solving Equation 1 for term “# of runs,” p. 1).
Regarding claim 2, Emerson teaches a method for operating a flowmeter diagnostic tool comprising:
interfacing the diagnostic tool with a flowmeter sensor assembly (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
inputting a maximum number of allowed runs into the diagnostic tool (“# of runs,” Equation 2);
inputting a desired number of passes per run into the diagnostic tool (Equation 2, term “# of passes per run”, p. 2);
receiving flowmeter data (as represented by “flow rate” in Equation 2, p. 2);
calculating an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement (solving Equation 1 for term “# of runs,” p. 1 or finding in Table 1), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3);
calculating an estimated minimum base prover volume (BPV) (using Equation 2).
Regarding claim 3, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 4, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
 Regarding claim 5, Emerson teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow rate (the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 6, Emerson teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Emerson also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 8, Emerson teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 9, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 10, Emerson teaches a diagnostic tool for configuring a flowmeter system comprising:
electronics configured to interface with a flowmeter (5) and receive flowmeter data (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5);
a user interface with the electronics configured to accept a user input, wherein the input comprises at least one of a base prover volume (BPV), a desired number of passes per run, and maximum number of allowed runs (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate); and
a processing system (303) configured to run a proving routine (315), wherein the proving routine (315) is configured to at least one of calculate an estimated total prove time (TPT) necessary to pass a predetermined repeatability requirement, calculate an estimated minimum number of runs needed to achieve the calculated TPT, and calculate an estimated minimum base prover volume (BPV) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5; Equations 1 and/or 2 have as inputs BPV, TPT, flow rate, # of runs, passes per run, and flow rate), wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“the minimum TPT that is needed to achieve the target meter factor random uncertainty can be used to size the prover,” col. 2, p. 1; “(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Regarding claim 11, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein the electronics comprise meter electronics (20) for the flowmeter (5) (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 12, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 13, Emerson teaches the invention of claim 12, as set forth in the rejection of claim 12 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow rate (the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 14, Emerson teaches the invention of claim 13, as set forth in the rejection of claim 13 above. Emerson also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 15, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Regarding claim 16, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Regarding claim 17, Emerson teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Emerson also teaches wherein calculating the estimated minimum BPV needed to achieve the calculated TPT comprises utilizing a measured flow rate and a number of passes and/or runs (Equation 2 requires data for flow rate, # of passes, and TPT to estimate BPV needed to achieve calculated TPT).
Regarding claim 18, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein a meter electronics with the flowmeter comprises the diagnostic tool (“Proving Wizard software is available from Emerson to aid in preparing Micro Motion Coriolis meters for proving,” p. 5).
Regarding claim 19, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein flowmeter data comprises a flow rate (“flow rate” in Equations 1 and 2; “Micro Motion ™ ELITE ™ flow meters,” p. 1 – it is well known that flow meters are used to provide data on a flow rate).
Regarding claim 20, Emerson teaches the invention of claim 19, as set forth in the rejection of claim 19 above. Emerson also teaches wherein the flow rate comprises an instantaneous flow rate (the instantaneous flow rate is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 21, Emerson teaches the invention of claim 20, as set forth in the rejection of claim 20 above. Emerson also teaches wherein the instantaneous flow rate is a flow rate determined over a predetermined sampling window (the instantaneous flow rate determined over a sampling window is simply a well-known feature of a Micro Motion™ Coriolis flow meter).
Regarding claim 22, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the TPT comprises utilizing an uncertainty coverage factor (“(*total number of runs required to reach ±0.027% meter factor uncertainty may vary.),” Table 1 footnotes, p. 3).
Regarding claim 23, Emerson teaches the invention of claim 2, as set forth in the rejection of claim 2 above. Emerson also teaches wherein calculating the estimated minimum number of runs needed to achieve the calculated TPT comprises utilizing a measured flow rate and a BPV (Equation 1 requires data for flow rate and BPV to determine TPT, p. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deane, US 2003/0233860 A1, is a US equivalent to WO 2004/001349 A1, cited in the IDS received 02 August 2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
16 August 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853